PER CURIAM.
This is an application for a writ of habeas corpus by an inmate of the Montana State Prison appearing pro se.
The petitioner was convicted in Yellowstone County on or about September 28, 1958, and sentenced to a term of two (2) years. He was received at the prison on or about October 1, 1958. On April 6, 1959, the prisoner escaped. Petitioner alleges that he was arrested in Ely, Nevada, on May 1, 1959. On June 11, 1959, he was convicted in Federal Court of the crime of Interstate Transportation of a stolen motor vehicle and sentenced to a term of two and one-half (2J/2) years in the Federal Penitentiary.
Although it is not shown in the petition, it is apparent that the prisoner was returned to Montana to complete his sentence and stand trial for the charge of escape after completion of his Federal sentence.
The petitioner alleges that because the State of Montana did not extradite him from Nevada upon his arrest on a Federal charge, that it waived any jurisdiction to later take custody. The petitioner cites two general statements from Corpus Juris which bear on comity between courts, but have no application to the problem involved.
Petitioner also petitions for the appointment of counsel and for a subpoena duces tecum. Finding no merit to petitioner’s claims and no basis for either counsel or a subpoena duces tecum, the applications are hereby denied.